     Case 3:19-cv-01699-MEM-PT Document 11 Filed 09/23/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

 ANTONIO C. DAVIS,                    :

          Plaintiff                   :
                                           CIVIL ACTION NO. 3:19-1699
    v.                                :
                                                (JUDGE MANNION)
 KENNEDY, FOOD SERVICE                :
 ADMIN., et al.,
                                      :
    Defendants


                                 ORDER

     AND NOW, this 23rd day of September 2020, in accordance with the

Memorandum issued concurrently with this Order, it is ORDERED that:

     1.   Plaintiff’s motion to proceed in forma pauperis is
          construed as motions to proceed without full
          prepayment of fees and costs and the motion (Doc.
          2) is GRANTED.

     2.   The Complaint (Doc. 1) is deemed filed.

     3.   Plaintiff must, and has agreed to, pay the full $350.00
          filing fee regardless of the outcome of the litigation.
          See Doc. 3.

     4.   Pursuant to 28 U.S.C. §1915(b)(1) and (2), the
          Superintendent/Warden, or other appropriate official
          at Plaintiff’s place of confinement is directed to
          deduct an initial partial filing fee of 20% of the greater
          of:
Case 3:19-cv-01699-MEM-PT Document 11 Filed 09/23/20 Page 2 of 3




(A)   the average monthly deposits in the inmate’s prison
      account for the past six (6) months, or

(B)   the average monthly balance in the inmate’s prison
      account for the past six (6) months.

      The initial partial filing fee shall be forwarded to the
      Clerk of the United States District Court for the
      Middle District of Pennsylvania, P.O. Box 1148,
      Scranton, Pennsylvania, 18501-1148, to be credited
      to the above-captioned docket number. In each
      succeeding month, when the amount in the Plaintiff’s
      inmate prison account exceeds $10.00, the
      Superintendent/Warden, or other appropriate official,
      shall forward payments to the Clerk of Court equaling
      20% of the preceding month’s income credited to
      Plaintiff’s prison account until the $350.00 fee is paid.
      Each payment shall reference the above-captioned
      docket number.

5.    The Clerk of Court is directed to send a copy of this
      Order to the Superintendent/Warden of the institution
      wherein Plaintiff is presently confined.

6.    Mr. Davis’ Federal Tort Claims Act claims against Mr.
      Kennedy, J. Shaffer, R. Swisher and J. Heddings are
      DISMISSED with prejudice pursuant to 28 U.S.C.
      §1915(e)(2)(B)(ii).

7.    Mr. Davis’ Bivens claims against Mr. Kennedy, J.
      Shaffer, R. Swisher and J. Heddings are DISMISSED
      without     prejudice  pursuant    to    28  U.S.C.
      §1915(e)(2)(B)(ii).

8.    Within thirty (30) days from the date of this Order,
      Plaintiff may file an amended complaint.


                                 2
            Case 3:19-cv-01699-MEM-PT Document 11 Filed 09/23/20 Page 3 of 3




            9.     The amended complaint shall bear the same case
                   number presently assigned to this action, shall be
                   labelled as the “Amended Complaint,” and shall be
                   direct, concise, and shall standalone without any
                   reference to any document filed in this matter. See
                   Fed. R. Civ. P. 8(d).

            10.    Should Plaintiff fail to file a timely amended
                   complaint, the Clerk of Court shall be directed to
                   dismiss Mr. Davis’ Complaint (Doc. 1) pursuant to 28
                   U.S.C. §1915(e)(2)(B)(ii) and close the case.

            11.    The Clerk of Court shall forward to Plaintiff two (2)
                   copies of this Court’s prisoner civil-rights complaint
                   form which Plaintiff shall use in preparing his
                   amended complaint.



                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge
19-1699-01 order




                                             3
